Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ryan Randall Ramey appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ramey v. Chief Justice Wm. B. Traxler, No. 1:14-cv-02390-WMN (D.Md. Aug. 18, 2014). We dispense with oral argument because the facts and legal contentions are ade*261quately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.